OPINION of the Court, by
Ch. J. Boyle.
-The; ♦nly question in this case is, whether where the phiintiü; in ejectment declares for a several interest irr the wboleig land In controversy, he will, on.shewing himself entitle^ to an undivided part have a right to recover pro tanto f
Tbii question occurred in the case of Davis vs. Whiteside, (vol. 1, 513) and was decided in the affirmative. That decision seems to he fully warranted by *351inties there cited and relied on- — See Burges vs. Perries 1 Burrows 326 — Ablett vs. Skinner, 1 Siderf. 229. The instructions therefore given by this court to the jury in this case, that the plaintiff on evidence of title to an undivided third was not entitled to a verdict fat so much, is erroneous.
Wherefore it is considered by the court, that the judgment of the circuit court be reversed, that the ver-diet of the jury be set aside, and that the cause be remanded to said court for new proceedings to be had therein, not inconsistent with the foregoing opinion, &c«